Citation Nr: 0213948	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  98-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine. 


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran had active service from April 1962 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans' 
Affairs (VA).  

The Board notes that the veteran has requested a hearing 
before the Board at the RO.  He was scheduled for this 
hearing in June 2000, but did not appear.  A May 2000 letter 
from the veteran stated that he was moving to Pennsylvania in 
May 2000, and that he desired a hearing there.  However, the 
veteran has not contacted VA since May 2000, and has not 
provided his new address.  A review of the record shows that 
mail from VA sent to his most recent address of record, the 
Oklahoma address, has been returned as undeliverable.  It is 
the burden of the veteran to keep VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of VA to turn up heaven and earth to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The veteran's 
representative was contacted by VA in September 2002, but has 
replied that the veteran's current address is unknown.  
Therefore, the Board will proceed with the review of the 
veteran's appeal without his requested hearing.  


FINDINGS OF FACT

1.  Service medical records are negative for evidence of 
arthritis of the lumbar spine, evidence of a back injury, and 
evidence of complaints concerning the back; the spine was 
found to be normal on examination at discharge.

2.  Arthritis of the lumbar spine was initially found in 
1996, more than 26 years after the veteran's discharge from 
service.  

3.  There is no competent medical opinion that relates the 
veteran's current arthritis of the lumbar spine to active 
service.  


CONCLUSION OF LAW

Arthritis of the lumbar spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed arthritis of the 
lumbar spine as a result of active service.  He notes that he 
was a paratrooper during service, and believes that his jumps 
damaged his spine, which caused his current arthritis.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have been met to the degree that they are able to be 
met by VA.  The veteran received timely notice of the 
decision on appeal, and he has been provided with a Statement 
of the Case and Supplemental Statement of the Case that 
contain the laws and regulations concerning his claim, and an 
explanation of the reasons and bases for the denial of his 
claim, which also indicated what evidence was needed to 
prevail.  In addition, VA has obtained all medical records 
that have been identified by the veteran.  However, as the 
veteran's address changed in May 2000 and his current address 
is unknown, VA has been unable to provide him with a current 
examination, request additional records, or inform him of the 
specific provisions of the VCAA.  Without a current address, 
the Board believes that any additional attempt to provide the 
veteran with further development would be as futile as the 
attempt to schedule his hearing, and the Board must conclude 
that the duties to notify and assist have been completed to 
the extent that they can be completed.  Any failure in the 
ability to complete these duties is solely the result of the 
veteran's failure to provide his current address.  Therefore, 
the Board finds that a remand would serve no useful purpose 
for this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If arthritis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A review of the service medical records is negative for 
evidence of a back disability.  There is no record of an 
injury to the back, or complaints of back problems.  The 
February 1970 discharge examination stated that the spine was 
normal.  The veteran denied a history of recurrent back pain 
on a Report of Medical History obtained at that time.  

The initial evidence of arthritis of the lumbar spine is 
contained in a VA X-ray study conducted in July 1996.  The 
impression was moderate degenerative changes of the 
lumbosacral spine.  An October 1996 X-ray study also noted 
degenerative changes of the dorsal spine, and retrolisthesis 
of approximately two to three millimeters at either L1 to L2, 
or T12 to L1.  Neither of these X-ray studies contain a 
medical opinion that relates the arthritis to active service.  

The Board finds that entitlement to service connection for 
degenerative arthritis of the lumbar spine is not warranted.  
There is no evidence of a back injury or arthritis either 
during active service, or within the one year presumptive 
period following discharge from active service.  Arthritis of 
the lumbar spine was not demonstrated until 1996, which is 
more than 26 years following the veterans' discharge from 
active service.  There is no medical opinion that relates the 
veteran's current arthritis of the lumbar spine to active 
service.  The Board is aware of the veteran's sincere belief 
that his arthritis is the result of his parachute jumps in 
service, but the veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, the Board must find that entitlement to 
service connection for arthritis of the spine is not 
demonstrated. 


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

